--------------------------------------------------------------------------------


Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
 
FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of April
28, 2010, by and among ATWOOD OCEANICS, INC., a Texas corporation (the
“Parent”), ATWOOD OCEANICS PACIFIC LIMITED, a company organized under the laws
of the Cayman Islands and a Wholly-Owned Subsidiary of the Parent (the
“Borrower”), the lenders party hereto (the “Lenders”) and NORDEA BANK FINLAND
PLC, NEW YORK BRANCH (“Nordea”), as administrative agent (in such capacity, the
“Administrative Agent”).  Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined shall have the respective meanings provided
such terms in the Credit Agreement (as defined below).
 
W I T N E S S E T H :
 
WHEREAS, the Parent, the Borrower, the Lenders from time to time party thereto
and the Administrative Agent are party to that certain Credit Agreement, dated
as of November 25, 2008 (as further amended, restated, modified and/or
supplemented to, but not including, the date hereof, the “Credit Agreement”);
 
WHEREAS, subject to the terms and conditions of this First Amendment, the
parties hereto wish to amend certain provisions of the Credit Agreement to
appoint Nordea as security trustee under the Credit Documents on behalf of the
Lenders; and
 
WHEREAS, subject to the terms and conditions of this First Amendment, the
parties hereto agree to amend certain provisions of the Credit Agreement, and
enter into certain agreements with respect to the Credit Agreement, in each case
as provided herein;
 
NOW, THEREFORE, it is agreed:
 
I.           Amendments to Credit Agreement
 
1. All references in the Credit Documents to “Collateral Agent” shall include
Nordea as security trustee (in such capacity, the “Security Trustee”).
 
2. Section 11.01 of the Credit Agreement shall be amended by adding the
following definition:
 
“Security Trustee” shall mean the Administrative Agent acting as security
trustee for the Secured Creditors pursuant to the Security Documents.
 
3. Section 12.01 of the Credit Agreement shall be amended by (i) inserting the
text “(a)” immediately preceding the text “The Lenders” appearing in said
Section and (ii) inserting the following new clause (b) in said Section:
 
“The Lenders hereby irrevocably designate and appoint Nordea Bank Finland plc,
New York Branch as Security Trustee to satisfy applicable requirements of
Maltese law for the purpose of holding a security interest in the Collateral
Rigs pursuant to the Collateral Rig Mortgages and in the Collateral pursuant to
the other Security Documents, as applicable, on behalf of the applicable
Lenders, from time to time, with regard to the (i) security, powers, rights,
titles, benefits and interests (both present and future) constituted by and
conferred on the Lenders or any of them or for the benefit thereof under or
pursuant to the Collateral Rig Mortgages and the other Security Documents
(including, without limitation, the benefit of all covenants, undertakings,
representations, warranties and obligations given, made or undertaken by any
Lender in the Collateral Rig Mortgages and the other Security Documents), (ii)
all money, property and other assets paid or transferred to or vested in any
Lender or any agent of any Lender or received or recovered by any Lender or any
agent of any Lender pursuant to, or in connection with the Collateral Rig
Mortgages and the other Security Documents, whether from the Borrower or any
Subsidiary Guarantor or any other person and (iii) all money, investments,
property and other assets at any time representing or deriving from any of the
foregoing, including all interest, income and other sums at any time received or
receivable by any Lender or any agent of any Lender in respect of the same (or
any part thereof); provided that, for the avoidance of doubt, the scope of such
designation and appointment shall not be greater than the scope of the
designation and appointment of Nordea Bank Finland plc, New York Branch as
Collateral Agent under any Credit Document except to the extent required by
Maltese law.  Nordea Bank Finland plc, New York Branch hereby accepts such
appointment as Security Trustee.”.
 
4. Section 12 of the Credit Agreement shall be amended by inserting the
following new Section 12.10 in the appropriate order:
 
“Section 12.10 Co-Collateral Agent; Separate Collateral Agent
 
.  At any time or from time to time, in order to comply with any applicable
requirement of law, the Administrative Agent may appoint another bank or trust
company or one or more other persons, either to act as co-agent or agents on
behalf of the Administrative Agent and the other Secured Creditors with such
power and authority as may be necessary for the effectual operation of the
provisions hereof and which may be specified in the instrument of appointment
(which may, in the discretion of the Administrative Agent, include provisions
for indemnification and similar protections of such co-agent or separate agent
substantially the same as those contained herein).  Notwithstanding anything to
the contrary contained herein, every such agent, sub-collateral agent and every
co-agent shall, to the extent permitted by law, be appointed and act and be
such, subject to the condition that no power given hereby, or which is provided
herein or in any other Credit Document to any such co- agent, sub-collateral
agent or agent shall be exercised hereunder or thereunder by such co-agent or
agent except jointly with, or with the consent in writing of, the Administrative
Agent.”.
 
II.           Amendment to Credit Documents.


By delivery of an executed counterpart to this First Amendment, each Lender
party hereto hereby authorizes and directs the Administrative Agent to enter
into an amendment to any Credit Document, as necessary, in such form and
substance as the Administrative Agent shall deem desirable or necessary in its
reasonable discretion to reflect the appointment of Nordea as Security Trustee.
 
III.           Miscellaneous.
 
1.           In order to induce the Lenders to enter into this First Amendment,
the Borrower hereby represents and warrants that (i) no Default or Event of
Default exists as of the Effective Date (as defined herein) before or after
giving effect to this First Amendment and (ii) all of the representations and
warranties contained in the Credit Agreement or the other Credit Documents are
true and correct in all material respects on the Effective Date both before and
after giving effect to this First Amendment, with the same effect as though such
representations and warranties had been made on and as of the Effective Date (it
being understood that any representation or warranty made as of a specific date
shall be true and correct in all material respects as of such specific date).
 
2.           This First Amendment is limited as specified and shall not
constitute an amendment, modification, acceptance or First Amendment of any
other provision of the Credit Agreement or any other Credit Document.
 
3.           This First Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A complete set of
counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Administrative Agent.
 
4.           THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.
 
5.           This First Amendment shall become effective on the date (the
“Effective Date”) when the Parent, the Borrower and the Required Lenders shall
have signed a counterpart hereof (including by way of facsimile or other
electronic transmission) the same to White & Case LLP, 1155 Avenue of the
Americas, New York, NY 10036; Attention:  May Yip (facsimile number:
212-354-8113 / email: myip@whitecase.com).
 
6.           From and after the Effective Date, all references in the Credit
Agreement and each of the other Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement, as modified hereby.
 
*   *   *
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.
 
ATWOOD OCEANICS, INC.
 


 
 
 
By: /s/ James M. Holland

 
Title: Senior Vice President





 
ATWOOD OCEANICS PACIFIC LIMITED
 


 
 
 
By: /s/ A. H. Dyne

 
Title: Director



 
 

--------------------------------------------------------------------------------

 


 
NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

 
Individually and as Administrative Agent





 
By: /s/ Martin Kahm

 
Name: Martin Kahm

 
Title:   First Vice President



 
By: /s/ Martin Lunder

 
Name: Martin Lunder

 
Title:   Senior Vice President





 
 

--------------------------------------------------------------------------------

 

 
SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OCEANICS PACIFIC
LIMITED, VARIOUS LENDERS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT






NAME OF INSTITUTION:


UniCredit Bank AG (formerly known as Bayerische Hypo-
und Vereinsbank AG)




By: /s/
Spanholtz                                                                
       Name: Spanholtz
       Title:   Department Director


By: /s/ Sabine
Kôhler                                                                           
       Name: KÔHLER
       Title: Department Director






 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OCEANICS PACIFIC
LIMITED, VARIOUS LENDERS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT






NAME OF INSTITUTION:


Credit Agricole CIB (formerly Calyon S.A.)




By: /s/ Roger
Amillom                                                                           
       Name: Roger Amillom
       Title:   Vice President


 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OCEANICS PACIFIC
LIMITED, VARIOUS LENDERS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT






NAME OF INSTITUTION:


Skandinaviska Enskilda Banken AB (publ)




By: /s/ Erling
Amundsen                                                                           
       Name: Erling Amundsen
       Title:   Attorney-at-Law


By: /s/ Per Olav
Bucher-Johannessen                                                                           
       Name: Per Olav Bucher-Johannessen
       Title:


 
 

--------------------------------------------------------------------------------

 




SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD OCEANICS PACIFIC
LIMITED, VARIOUS LENDERS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT






NAME OF INSTITUTION:


Whitney National Bank                                                      




By: /s/ Harry S.
Stahel                                                                           
       Name: Harry S. Stahel
       Title:   Senior Vice Pres.
 
 

--------------------------------------------------------------------------------

 